Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the original application filed on 5/15/20.    
Claims 1-19 have been rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 10-13, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalsgaard (US 2021/0045000).

Regarding Claim 1, Dalsgaard teaches a method for a wireless device in a wireless communication system, the method comprising (Dalsgaard, Fig 5C, paragraph 
receiving, from a network, a measurement configuration for measurement in an idle state and/or an inactive state (Dalsgaard, Fig 5C, paragraph 50, the UE may receive a measurement indication (configuration) identifying a plurality of carriers 101-103 to be measured in idle mode); 
performing the measurement based on the measurement configuration in the idle state and/or the inactive state (Dalsgaard, Fig 5C, paragraph 50, the UE may measure according to the received measurement configuration and report the measurements results to the serving cell 100); 
reporting, to the network, information informing that a neighbor frequency can be aggregated with a serving frequency using one of 1) carrier aggregation (CA), 2) dual connectivity (DC), or 3) both CA and DC (Dalsgaard, Fig 5C, paragraph 50, the UE may advantageously include in the results an indication whether or not the UE can aggregate a given measured carrier (101-103) with the carrier of the first cell (100), paragraph 21, the examples exemplify a carrier aggregation (CA) case, but similar method could be applied to dual connectivity (DC)).

Regarding Claim 2, Dalsgaard further teaches wherein the method further includes checking whether the wireless device can perform CA operation and/or DC operation based on a band combination of the serving frequency and the neighbor frequency (Dalsgaard, Fig 3, paragraph 29, in step 302 the UE may determine which 

Regarding Claim 3, Dalsgaard further teaches wherein the method further includes performing the CA operation and/or the DC operation based on the band combination of the serving frequency and the neighbor frequency (Dalsgaard, Fig 4, paragraph 43, in step 402, upon the connection establishment, the node 110 receives the results of the idle mode radio measurements performed by the UE, wherein the results comprise radio measurement results for those carriers which the UE can aggregate with the carrier of the first cell, in step 404 the node 110 may utilize the received results for carrier aggregation setup for the UE).

Regarding Claim 5, Dalsgaard further teaches wherein the method further includes reporting, to the network, results of the measurements on the neighbor frequency (Dalsgaard, Fig 5C, paragraph 50, the UE may measure according to the received measurement configuration and report the measurements results to the serving cell 100).

Regarding Claim 6, Dalsgaard further teaches wherein the wireless device transits from the idle state to a connected state, and wherein the information is reported during a radio resource control (RRC) connection establishment procedure 

Regarding Claim 10, Dalsgaard further teaches wherein the wireless device is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the wireless device (Dalsgaard, Fig 5C, paragraph 50, the UE may measure according to the received measurement configuration and report the measurements results to the serving cell 100).

Regarding Claim 11, Dalsgaard teaches a wireless device in a wireless communication system, the wireless device comprising (Dalsgaard, Fig 5C, paragraph 50, the UE may receive a measurement indication (configuration) identifying a plurality of carriers 101-103 to be measured in idle mode): 
at least one transceiver (Dalsgaard, Fig 8, paragraph 57, Fig 8 provides an apparatus 10 that may carry out any one of the above-described processes, paragraph 63, the apparatus may further comprise communication interface (TRX) 16); 
at least processor (Dalsgaard, Fig 8, paragraph 57, Fig 8 provides an apparatus comprising a processor and memory); and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one 
receiving, from a network, a measurement configuration for measurement in an idle state and/or an inactive state (Dalsgaard, Fig 5C, paragraph 50, the UE may receive a measurement indication (configuration) identifying a plurality of carriers 101-103 to be measured in idle mode); 
performing the measurement based on the measurement configuration in the idle state and/or the inactive state (Dalsgaard, Fig 5C, paragraph 50, the UE may measure according to the received measurement configuration and report the measurements results to the serving cell 100); 
reporting, to the network, information informing that a neighbor frequency can be aggregated with a serving frequency using one of 1) carrier aggregation (CA), 2) dual connectivity (DC), or 3) both CA and DC (Dalsgaard, Fig 5C, paragraph 50, the UE may advantageously include in the results an indication whether or not the UE can aggregate a given measured carrier (101-103) with the carrier of the first cell (100), paragraph 21, the examples exemplify a carrier aggregation (CA) case, but similar method could be applied to dual connectivity (DC)).

Regarding Claim 12, Dalsgaard further teaches wherein the operations further include checking whether the wireless device can perform CA operation and/or DC operation based on a band combination of the serving frequency and the neighbor frequency (Dalsgaard, Fig 3, paragraph 29, in step 302 the UE may determine which carriers the UE can aggregate with the carrier of the first cell, paragraph 21, the examples exemplify a carrier aggregation (CA) case, but similar method could be applied to dual connectivity (DC)).

Regarding Claim 13, Dalsgaard further teaches wherein the operations further include performing the CA operation and/or the DC operation based on the band combination of the serving frequency and the neighbor frequency (Dalsgaard, Fig 4, paragraph 43, in step 402, upon the connection establishment, the node 110 receives the results of the idle mode radio measurements performed by the UE, wherein the results comprise radio measurement results for those carriers which the UE can aggregate with the carrier of the first cell, in step 404 the node 110 may utilize the received results for carrier aggregation setup for the UE).

Regarding Claim 15, Dalsgaard further teaches wherein the operations further include reporting, to the network, results of the measurements on the neighbor frequency (Dalsgaard, Fig 5C, paragraph 50, the UE may measure according to the received measurement configuration and report the measurements results to the serving cell 100).

Regarding Claim 16, Dalsgaard further teaches wherein the wireless device transits from the idle state to a connected state, and wherein the information is reported during a radio resource control (RRC) connection establishment procedure (Dalsgaard, Fig 3, paragraph 37, in step 306, the UE may report results of the idle mode radio measurements to a network node of the first cell upon connection establishment with the first cell, the results may be indicated during or after the connection setup phase, for example in the RRCConnectionSetupComplete message).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Dalsgaard (US 2021/0045000) in view of Hong (US 2019/0037425).

Regarding Claim 4, Dalsgaard teaches all the limitations of parent claim 1, but does not explicitly teach wherein the method further includes reporting, to the network, information on a cell identifier (ID) associated with the neighbor frequency.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dalsgaard by adding reporting cell identifier associated with the measured neighbor frequency as part of the measurement report as taught by Hong.    Because Dalsgaard and Hong teach idle mode measurements, and specifically Hong teaches reporting cell identifier associated with the measured neighbor frequency as part of the measurement report for the benefit of the analogous art efficiently controlling carrier aggregation (Hong, abstract).

Regarding Claim 14, Dalsgaard teaches all the limitations of parent claim 11, but does not explicitly teach wherein the operations further include reporting, to the network, information on a cell identifier (ID) associated with the neighbor frequency.
However Hong teaches wherein the operations further include reporting, to the network, information on a cell identifier (ID) associated with the neighbor frequency (Hong, paragraph 127, the terminal may add one or more pieces of identification information such as a physical cell identifier or global cell identifier to the IDLE mode 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dalsgaard by adding reporting cell identifier associated with the measured neighbor frequency as part of the measurement report as taught by Hong.    Because Dalsgaard and Hong teach idle mode measurements, and specifically Hong teaches reporting cell identifier associated with the measured neighbor frequency as part of the measurement report for the benefit of the analogous art efficiently controlling carrier aggregation (Hong, abstract).

Claims 7 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Dalsgaard (US 2021/0045000 in view of "R2-1806772,  3GPP TSG-RAN WG2 Meeting #102, Busan, South Korea, 21-25 May 2018, Nokia, Finalizing IDLE mode measurements for euCA" (hereinafter as “R2-1806772”).

Regarding Claim 7, Dalsgaard teaches all the limitations of parent claim 6, but does not explicitly teach wherein the information is reported via a user equipment (UE) information response message after security is activated, however “R2-1806772” teaches wherein the information is reported via a user equipment (UE) information response message after security is activated (“R2-1806772, Section 3.4, first bullet, the UE waits for an explicit eNB-request for the IDLE mode measurements, the measurements should be reported after security establishment).


Regarding Claim 17, Dalsgaard teaches all the limitations of parent claim 16, but does not explicitly teach wherein the information is reported via a user equipment (LIE) information response message after security is activated, however “R2-1806772” teaches wherein the information is reported via a user equipment (LIE) information response message after security is activated (“R2-1806772, Section 3.4, first bullet, the UE waits for an explicit eNB-request for the IDLE mode measurements, the measurements should be reported after security establishment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dalsgaard by adding reporting early idle mode measurements after security establishment as taught by “R2-1806772”).    Because Dalsgaard and “R2-1806772” teach idle mode measurements, and specifically “R2-1806772” teaches reporting early idle mode measurements after security establishment for the benefit of the analogous art of utilizing UEs earlier idle .

Claims 8 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Dalsgaard (US 2021/0045000 in view of Kim (US 2018/0368018).

Regarding Claim 8, Dalsgaard teaches all the limitations of parent claim 8, but does not explicitly teach wherein the wireless device transits from the inactive state to a connected state, and wherein the information is reported during an RRC connection resume procedure.
However Kim teaches wherein the wireless device transits from the inactive state to a connected state, and wherein the information is reported during an RRC connection resume procedure (Kim, Fig 1E, paragraph 135, the UE in the RRC idle mode or the RRC inactive mode at step 1E-05, paragraph 144, when the UE receives a RRC Connection Resume message it may switch to RRC connected mode at step 1E-35, when the UE transmits a message such as a RRC Connection Resume Complete at step 1E-40, the UE may include an indication that the UE has performed early measurement and frequency measurement results to be reported are present in the message,  the RRC Connection Resume Complete message is considered part of the RRC Connection Resume procedure and is interpreted as occurring “during” or “as part of” the RRC Connection Resume procedure).


Regarding Claim 18, Dalsgaard teaches all the limitations of parent claim 11, but does not explicitly teach wherein the wireless device transits from the inactive state to a connected state, and wherein the information is reported during an RRC connection resume procedure.
However Kim teaches wherein the wireless device transits from the inactive state to a connected state, and wherein the information is reported during an RRC connection resume procedure (Kim, Fig 1E, paragraph 135, the UE in the RRC idle mode or the RRC inactive mode at step 1E-05, paragraph 144, when the UE receives a RRC Connection Resume message it may switch to RRC connected mode at step 1E-35, when the UE transmits a message such as a RRC Connection Resume Complete at step 1E-40, the UE may include an indication that the UE has performed early measurement and frequency measurement results to be reported are present in the message,  the RRC Connection Resume Complete message is considered part of the RRC Connection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dalsgaard by adding reporting measurement information during RRC connection resume after transiting from the inactive state as taught Kim.    Because Dalsgaard and Kim teach idle mode measurements, and specifically Kim teaches reporting measurement information during RRC connection resume after transiting from the inactive state for the benefit of the analogous art of converging a 5G communication system with internet of things (IoT) technology (Kim, abstract).

Claims 9 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Dalsgaard (US 2021/0045000 in view of Kim (US 2018/0368018) and "R2-1806772,  3GPP TSG-RAN WG2 Meeting #102, Busan, South Korea, 21-25 May 2018, Nokia, Finalizing IDLE mode measurements for euCA" (hereinafter as “R2-1806772”).

Regarding Claim 9, Dalsgaard and Kim further teach wherein the information is reported via an RRC resume complete message (Kim, Fig 1E, paragraph 144. when the UE transmits a message such as a RRC Connection Resume Complete at step 1E-40, the UE may include an indication that the UE has performed early measurement and frequency measurement results to be reported are present in the message).

However “R2-1806772” teaches (wherein the information is reported via an RRC resume complete message) after security is activated (“R2-1806772”, Section 3.4, first bullet, the UE waits for an explicit eNB-request for the IDLE mode measurements, the measurements should be reported after security establishment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dalsgaard and Kim by adding reporting early idle mode measurements after security establishment as taught by “R2-1806772”).    Because Dalsgaard, Kim, and “R2-1806772” teach idle mode measurements, and specifically “R2-1806772” teaches reporting early idle mode measurements after security establishment for the benefit of the analogous art of utilizing UEs earlier idle mode measurements for configuring SCell (“R2-1806772”, section 1 Introduction, second sub-bullet).

Regarding Claim 19, Dalsgaard and Kim further teach wherein the information is reported via an RRC resume complete message (Kim, Fig 1E, paragraph 144. when the UE transmits a message such as a RRC Connection Resume Complete at step 1E-40, the UE may include an indication that the UE has performed early measurement and frequency measurement results to be reported are present in the message).
Dalsgaard and Kim do not explicitly teach (wherein the information is reported via an RRC resume complete message) after security is activated, however “R2-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dalsgaard and Kim by adding reporting early idle mode measurements after security establishment as taught by “R2-1806772”).    Because Dalsgaard, Kim, and “R2-1806772” teach idle mode measurements, and specifically “R2-1806772” teaches reporting early idle mode measurements after security establishment for the benefit of the analogous art of utilizing UEs earlier idle mode measurements for configuring SCell (“R2-1806772”, section 1 Introduction, second sub-bullet).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.N.D/Examiner, Art Unit 2412     


/JAMAL JAVAID/Primary Examiner, Art Unit 2412